Title: To John Adams from Thomas Barclay, 29 December 1781
From: Barclay, Thomas
To: Adams, John




Saturday 29th. Decr. 1781

Sir

I shou’d have waited on you myself, but seeing some Carriages at your door I Concluded you were engaged. I have seen Mr. Van Arp, who says there is no other way of your giving a Guarrentee, that will have any force in it, but doing it before a Notary and Evidences. I am of opinion that to remove all shaddow of objection you had better do it in their own way; and if you think with me, the Notary will wait on you at any hour you please to appoint. If you incline to see me in the Meantime please to let me know. When the papers are signed and witness’d, I think they had better remain with you untill I get them from you. I have the honor to be with great respect your Excellencys most obed sert.

Thos Barclay


I send you inclosed the original paper, with the two Copy’s drawn by the Notary.

